| (WEIMER, J.,
concurring.
The petition is captioned “Suit on Open Account.” The pleadings allege “[o]n or about the dates shown on the itemized statements attached hereto and made part hereof and marked for identification as exhibit ‘A,’ petitioner performed legal services on the account of defendant.” (Emphasis supplied.) Additionally, the petition alleges entitlement to attorney’s fees.1
Considering the ambiguous pleadings and undeveloped record, I concur in the decision to refer the exception of prescription to the merits.

. See LSA-R.S. 9:2781 which provides for the potential award of attorney fees for suits on open account.